Exhibit 10.33

 

SEVENTH AMENDMENT

OF THE

SKY FINANCIAL GROUP, INC. NON-QUALIFIED RETIREMENT PLAN

(As Amended and Restated Effective January 1, 1999)

 

WHEREAS, Sky Financial Group, Inc. (the “Company”) maintains the Sky Financial
Group, Inc. Non-Qualified Retirement Plan (the “Plan”) for a select group of its
management and highly compensated employees;

 

WHEREAS, the Company has delegated authority to amend the Plan to the Sky
Financial Group, Inc. Benefit Plans Committee (the “Committee”);

 

WHEREAS, Section 409A was recently added to the Internal Revenue Code of 1986,
as amended (the “Code”) and that section will apply, in general, to amounts
deferred under nonqualified deferred compensation plans such as the Plan after
December 31, 2004; and

 

WHEREAS, the Plan has been amended from time to time and the Committee now
considers it desirable to further amend the Plan to prevent any amounts from
being deferred under the Plan after December 31, 2004, and to preserve the
grandfathered status of the amounts deferred and vested under the Plan on or
before December 31, 2004, for purposes of Code Section 409A.

 

NOW, THEREFORE, pursuant to the power reserved to the Committee by Section 8.1
of the Plan, and by virtue of the authority delegated to the undersigned by
resolution of the Committee, the Plan, as previously amended, be and is hereby
amended further, in the following particulars, effective as of December 31,
2004:

 

1.      By adding the following sentence to end of the second introductory
paragraph of the Plan:

 

“Effective December 31, 2004, the Plan is frozen.”



--------------------------------------------------------------------------------

2.      By adding the following new Article X to appear immediately after
Article IX of the Plan:

 

“ARTICLE X

 

PLAN FROZEN

 

 

The Company has frozen the Plan effective December 31, 2004. For Plan Years
beginning on and after January 1, 2005, the Plan will operate on a frozen basis.
Notwithstanding any provisions of the Plan to the contrary, the following
provisions shall apply:

 

(a) No employees of the Company who were not Participants in the Plan prior to
January 1, 2005, will be eligible to become Participants after that date.

 

(b) Effective on and after January 1, 2005, no further deferral or supplemental
contributions will be credited to Participants’ Accounts.

 

(c) Code Section 409A Grandfathered Status. Compensation deferred and vested
(within the meaning of Code Section 409A) on or before December 31, 2004, is
eligible for exemption from Code Section 409A by reason of the statutory
grandfather clause set forth in section 885(d) of the American Jobs Creation Act
of 2004, Pub. L. No. 108-357, 118 Stat. 1418 (2004). The Company intends to
preserve the grandfathered status of such amounts, including earnings thereon,
under the Plan. No ‘material modifications,’ as that term is used for purposes
of the Code Section 409A grandfather clause, shall be made to the Plan after
October 3, 2004, unless permitted by Internal Revenue Service Notice 2005-1 or
subsequent guidance.

 

(d) Transferred Amounts. Any amount credited to a Participant’s Account that was
not vested as of December 31, 2004 (‘Non-Vested Contributions’) shall be
transferred to the Sky Financial Group, Inc. Non-Qualified Retirement Plan II
(the ‘NQRP II’), effective January 1, 2005. Such transferred Non-Vested
Contributions shall be considered a contribution to, and shall be payable under
the terms of, the NQRP II.

 

(e) The Plan shall continue in effect on and after December 31, 2004, subject to
the Company’s right to amend or terminate the Plan under Article VIII. To the
extent not inconsistent with the provisions of this Article X, all provisions of
the Plan shall continue to apply.”

 

*        *        *

 

- 2 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned Committee member has executed this Plan
amendment on behalf of the Committee, this 2nd day of December 2005.

 

SKY FINANCIAL GROUP, INC. BENEFIT PLANS

COMMITTEE

By:

 

/s/ Thomas A. Sciorilli

--------------------------------------------------------------------------------

   

A Member of the Committee

 

- 3 -